                                              Case 3:19-cv-00393-SI Document 42 Filed 06/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TECHNICAL LED INTELLECTUAL                          Case No. 19-cv-00393-SI
                                         PROPERTY, LLC,
                                   8
                                                        Plaintiff,                           ORDER ADOPTING REPORT AND
                                   9                                                         RECOMMENDATION AND
                                                  v.                                         GRANTING IN PART AND DENYING
                                  10                                                         IN PART MOTION FOR DEFAULT
                                         BVGA MIPOW (USA) CO., LTD,                          JUDGMENT
                                  11
                                                        Defendant.                           Re: Dkt. Nos. 19, 35
                                  12
Northern District of California
 United States District Court




                                  13           Now before the Court is a motion for default judgment filed by plaintiff Technical LED

                                  14   Intellectual Property, LLC (“Technical LED”) against defendant BVGA Mipow (USA) Co., Ltd.,

                                  15   and Magistrate Judge Spero’s Report and Recommendation regarding that motion. For the reasons

                                  16   set forth below, the Court ADOPTS Judge Spero’s Report and Recommendation and GRANTS in

                                  17   part and DENIES in part the motion for default judgment.

                                  18
                                  19                                              DISCUSSION

                                  20           Technical LED is the assignee of U.S. Patent No. RE41,685 (the “’685 patent”), titled “Light

                                  21   Source with Non-White and Phosphor-Based White LED Devices and LCD Assembly.” Compl.

                                  22   ¶ 1 & Ex. A. Technical LED alleges that Mipow “has been and is infringing the ‘685 patent . . . by

                                  23   making, using, providing, supplying, distributing, selling, and/or offering for sale products . . .

                                  24   including its playbulb smart lights and similar type assemblies, comprising a light source that

                                  25   infringes one or more claims of the ‘685 Patent and particularly . . . claims 10 through 14 . . . .” Id.

                                  26   ¶ 7.
                                  27           This case was originally assigned to Magistrate Judge Spero. The Clerk entered default

                                  28   against Mipow on April 8, 2019, and on June 29, 2019, Technical LED filed a motion for default
                                           Case 3:19-cv-00393-SI Document 42 Filed 06/05/20 Page 2 of 3




                                   1   judgment. Dkt. Nos. 10, 19. Judge Spero held a hearing on the motion on August 9, 2019, during

                                   2   which he directed Technical LED to submit additional evidence regarding its claims for damages

                                   3   resulting from Mipow’s infringement. Dkt. No. 23. After receiving several extensions, Technical

                                   4   LED filed a supplemental brief and evidence on January 6, 2020. Dkt. No. 28.

                                   5          On April 28, 2020, Judge Spero issued a detailed Report and Recommendation

                                   6   recommending that Technical LED’s motion be granted in part and denied in part, and that a

                                   7   judgment of $88,352.73 be entered. Dkt. No. 35. Judge Spero found that jurisdiction was proper

                                   8   and that service of process upon Mipow was adequate. Id. at 5-6. Judge Spero also found that it

                                   9   was appropriate to award default judgment after an analysis of the factors set forth in Eitel v.

                                  10   McCool, 782 F.2d 1470 (9th Cir. 1986). Id.

                                  11          With regard to damages, Judge Spero recommended that Technical LED recover

                                  12   $51,749.30, or 9% of Mipow’s revenue from sales of allegedly infringing products in royalty
Northern District of California
 United States District Court




                                  13   damages for the period before Mipow was notified of the ‘685 patent (2015-October 19, 2018). Id.

                                  14   at 7-8. Judge Spero recommended that Technical LED’s request for treble damages for the full

                                  15   period of infringing sales be denied because the complaint does not allege that Mipow knew about

                                  16   the ‘685 patent between 2015, when it began selling infringing products, and October 19, 2018,

                                  17   when it was notified of the ‘685 patent by Technical LED. Id. at 8-9. However, with regard to the

                                  18   period after Technical LED notified Mipow of its patent, Judge Spero recommended enhancing the

                                  19   damages award by doubling the reasonable royalty rate to 18%, for an additional $9,105.94 in

                                  20   royalty damages, for a total damages amount of $60,855.24. Id. at 9-11.

                                  21          Judge Spero recommended denying Technical LED’s request for injunctive relief, finding

                                  22   that Technical LED had not explained what irreparable injury it suffers as a result of Mipow’s

                                  23   infringement that cannot be compensated by monetary damages. Id. at 12-13.

                                  24          Judge Spero recommended awarding a total of $17,800 in attorneys’ fees and paralegal fees

                                  25   pursuant to 35 U.S.C. § 285, which reflected a reduction in billing rates to account for various

                                  26   aspects of how this litigation was handled. Id. at 13-14, including footnote 3. Judge Spero

                                  27   recommended granting Technical LED’s request for costs in the amount of $9,697.49. Id. at 14-15.

                                  28          Finally, Judge Spero recommended denying Technical LED’s request to hold two Mipow
                                                                                      2
                                            Case 3:19-cv-00393-SI Document 42 Filed 06/05/20 Page 3 of 3




                                   1   employees personally liable for Mipow’s infringing conduct, noting inter alia that neither individual

                                   2   was mentioned in the complaint or named as a defendant. Id. at 15.

                                   3          Pursuant to Federal Rule of Civil Procedure 72 and 28 U.S.C. § 636(c), this case was

                                   4   reassigned to the undersigned judge.         No party filed an objection to the Report and

                                   5   Recommendation, and the docket reflects that the Report and Recommendation was served on

                                   6   defendant’s registered agent for service of process. Dkt. Nos. 40 & 41.

                                   7          The Court agrees with Judge Spero’s analysis and hereby ADOPTS the Report and

                                   8   Recommendation and GRANTS in part and DENIES in part the motion for default judgment. The

                                   9   Court will enter a separate judgment awarding plaintiff a total of $88,352.73, consisting of

                                  10   $60,855.24 in monetary damages, $17,800 in attorneys’ fees and paralegal fees, and costs in the

                                  11   amount of $9,697.49.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: June 5, 2020                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  16                                                  United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
